                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                              NO. 5:19-CR-00168-D

UNITED STATES OF AMERICA                    ORDER

      v.
MITCH HAMILTON PARRISH


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government's Brief

Concerning Restitution and Special Assessment filed at Docket Entry   5;, be sealed.
      IT IS SO ORDERED, this J2._ day of       NO,,i     , 202,J.




                               JAM s C. DEVER, III
                               United States District Judge
